327 S.W.3d 636 (2010)
Lamont D. OWENS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71691.
Missouri Court of Appeals, Western District.
December 28, 2010.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER and GARY D. WITT, Judges.


*637 ORDER
PER CURIAM.
Lamont Owens appeals the denial of his Rule 24.035 motion for post-conviction relief. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).